This is a motion to dismiss a writ of error dated August 3, 1935, returnable October 30, 1939. The *Page 749 
judgment awarding a peremptory writ of mandamus was rendered by the circuit judge August 1, 1939.
In this case the writ of error was issued by the Clerk of the Circuit Court and by him filed August 3, 1939. (Sec. 4618 [2908], 4624 [2914], C. G. L.) The return day was not an illegal or an impossible day in the past, but a future day within the limit fixed by law after the rendition of the judgment, which proves a clerical error only in dating the writ of error August 3, 1935, instead of August 3, 1939. The writ will be regarded as amended as to the date of its issue.
It is so ordered.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.